Citation Nr: 0531520	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease status post myocardial infarction with associated 
renal disorder, to include consideration as being secondary 
to a service-connected disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a coronary disability with renal dysfunction claimed as due 
to VA medical treatment, surgery and hospitalization in July 
and August 1989.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1998 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

The Board remanded the case in March 2004 and again in March 
2005.  A hearing was held at the RO in June 2005 before the 
undersigned Veterans Law Judge.  

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
(other than the claim for special monthly compensation) has 
been obtained, and the VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to the 
claims, the evidence necessary to substantiate the claims, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  Coronary artery disease and a renal disorder were not 
present until many years after separation from service, are 
not related to any incident during service, and were not 
caused or aggravated by the veteran's service-connected back 
disorder, service-connected left knee disorder or service-
connected scar of the right hip.

3.  The RO denied service connection for hypertension in 
August 1977 on the basis that the disorder had not been 
incurred in or aggravated by service, and no etiological 
relationship had been shown between hypertension and a 
service-connected disability.  The veteran was notified in 
writing of the decision later that month, but he did file a 
notice of disagreement within one year of notification.

4.  The evidence received subsequent to the August 1977 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.

5.  The preponderance of the evidence shows that the veteran 
does not have additional coronary or renal disability due to 
hospitalization or medical or surgical treatment provided by 
VA in July and August 1989.

6.  The preponderance of the competent medical evidence shows 
that the proximate cause of the veteran's current coronary 
and renal disability was not carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, nor was the proximate cause of 
any such disability an event which was not reasonably 
foreseeable.



CONCLUSIONS OF LAW

1.  Coronary artery disease status post myocardial infarction 
with associated renal disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  The August 1977 rating decision that denied entitlement 
to service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

3.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary and renal disability, claimed 
to be caused by hospitalization, or medical or surgical 
treatment provided by the VA in July and August 1989, are not 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. The VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) supplemental statements of the 
case (SSOCs) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims, and complied with the VA's notification requirements.  
Letters from the RO dated in September 2001 and March 2004 
specifically discussed the evidence the veteran would need to 
submit to support his claims, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The more 
recent letter specifically advised him to let the RO know if 
there was any other evidence or information that he thought 
would support his claim, and that he should send in any 
medical reports he may have.  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield, the Court further noted, citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decisions regarding 
his claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice 
letters and was given an ample opportunity to respond.  The 
veteran has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has had a personal hearing.  His 
service medical records and post-service treatment records 
have been obtained, and he has been afforded VA examinations.  
The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not identified any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA with respect to these 
issues would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its obligation to notify and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Coronary Artery 
Disease Status Post Myocardial Infarction With Associated 
Renal Disorder, To Include Consideration As Being Secondary 
To A Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular-renal disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for dorsolumbar paravertebral myositis, status 
post surgery with dysfunction due to fracture L1 vertebra 
with spinal stenosis, rated as 60 percent disabling; 
residuals of trauma and surgery, left knee, rated as 40 
percent disabling; and a donor site scar, right hip, rated as 
noncompensably disabling.  

During the hearing held in June 2005, the veteran testified, 
in essence, that he had had cardiovascular disease ever since 
service.  He described the problem as initially consisting of 
hypertension and later heart disease.    

The veteran's service medical records do not contain any 
references to cardiovascular or renal disease.  The report of 
a medical examination conducted in February 1956 for the 
purpose of his discharge shows that clinical evaluation of 
the heart and vascular system was normal.  His blood pressure 
at that time was only 112/70, and no cardiovascular disorder 
was diagnosed.  A chest X-ray was negative for abnormality.  
His genitourinary system was also normal on clinical 
evaluation.  Urinalysis was negative.   

There is also no evidence of cardiovascular-renal disease 
within a year after separation from service.  The veteran 
filed a claim for disability compensation in July 1956; 
however, the only disability which he mentioned pertained to 
the left knee.  The report of a VA disability evaluation 
examination conducted in May 1957 is also negative for any 
references to cardiovascular or renal disorders.  Examination 
of the cardiovascular system shows that the heart size, rate, 
rhythm and tones were all normal.  His blood pressure was 
only 120/80.  A chest X-ray taken in connection with the VA 
examination was interpreted as showing that the heart shadow 
was normal in size and shape.  

A post-service hospitalization record dated in April 1958, 
over two years after service, reflects that the veteran was 
seen for umbilical pain and was diagnosed with cystitis.  The 
disorder greatly improved and he was discharged.  Neither a 
cardiovascular disorder nor a renal disorder was specifically 
diagnosed.  Even assuming that this hospitalization pertained 
to a renal disorder, the record does not contain any 
indication that the disorder was related to service.  On the 
contrary, the record reflects that the symptoms were of onset 
of only one week earlier.  Thus, this record does not provide 
any support for the claim.  

The earliest evidence of the presence of a chronic 
cardiovascular or renal disorder is from many years after 
separation from service, and contains no indication that it 
is related to service or to his service connected disorders.  
A VA disability evaluation examination conducted in July 1974 
reflects that the diagnoses included mild hypertension.  
However, even at that time, his heart was still described as 
being not enlarged, with regular sinus rhythm and no murmurs.  

Significantly more recent treatment records show that the 
veteran has developed severe coronary artery disease with 
associated renal disease.  For example, a private medical 
record from the Florida Hospital dated in September 1997 
reflects a diagnosis of acute inferoposterior myocardial 
infarction status post TPA with resolution of chest  pain and 
ECG changes.  However, the treatment records do not contain 
any medical opinion linking such a disorder to service.  

A VA examination report dated in October 2004 contains 
medical opinions which weigh against the claim.  The examiner 
reviewed the veteran's medical history and stated that:

This observer feels that no case has been made to 
open up the case of hypertension as there is no 
evidence that he was hypertensive during service 
and with that in mind, the coronary artery disease, 
hypertensive changes in the heart are also not 
related to service.  These further are not related 
to the service-connected low back pain.  

With respect to any contention that the veteran developed 
coronary artery disease with renal dysfunction secondary to a 
service-connected disability, the Board finds that there is 
no credible evidence that such a relationship exists.  In 
reaching this conclusion, the Board has considered a note 
dated in July 1974 from Dr. G. L. Antunez which reflects 
diagnoses of (a) post-traumatic left knee meniscus operation; 
(b) discogenic disease L4-L5-S1; (c) secondary weakness of 
left lower extremity (progressive and intractable); (d) 
secondary nervous disorder; (e) secondary hypertension; (f) 
old post-traumatic eyes abnormalities and visual impairment; 
and (g) secondary chronic arthritis.  However, he did not 
provide an explanation for that conclusion that the service 
connected left knee and back disorders caused secondary 
disabilities.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The Board notes that there is no clinical data or 
other rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

With respect to his testimony in which the veteran relates 
his coronary and renal problems to service or to his service-
connected disabiities, the Board notes that the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, coronary artery disease with renal disease was 
not present until many years after separation from service, 
and is not related to any incident during service.  In 
addition, the disorder was not caused or aggravated by the 
service-connected disabiities.  Accordingly, the Board 
concludes that coronary artery disease with renal disease was 
not incurred in or aggravated by service, may not be presumed 
to have been incurred in service, and was not proximately due 
to or the result of a service-connected disability.  




II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim for Service Connection For Hypertension.

In an August 1977 rating decision, the RO denied service 
connection for hypertension.  In the decision and 
notification letter, the RO noted that service connection was 
not warranted because hypertension was not incurred in or 
aggravated by service, and no etiological relationship had 
been established between a service-connected disability and 
the veteran's hypertension.  The veteran was informed of this 
decision but did not respond within one year.  The rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).

The evidence which was of record at the time of the original 
decision included the service medical records which are 
summarized above and are negative for the claimed condition.  
The evidence also included post service VA examination 
reports and medical treatment records which were negative for 
any references to hypertension until many years after 
service.  The only medical opinion of record suggesting a 
possible relationship between the hypertension and a service-
connected disability was the report of July 1974 from Dr. G. 
L. Antunez which, as was noted above, described the 
hypertension as being a secondary disorder, but did not give 
any explanation for such a conclusion.

The veteran has requested that his claim for service 
connection for hypertension be reopened.  Generally, a final 
rating or Board decision may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered. 38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case. 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

The additional evidence which has been presented includes 
numerous additional medical treatment records and examination 
reports which reflect diagnoses of hypertension.  The Board 
notes that such items of evidence essentially duplicate the 
previously considered evidence.  Such items are not 
considered to be new.  It was already established that the 
veteran had been diagnosed with that disorder after service.  
Therefore, the additional post service medical records add no 
additional relevant information.

The veteran has not presented any new medical opinion which 
reflects that his hypertension is related to service or to a 
service-connected disability.  The only pertinent medical 
opinion is contained in a VA examination report of October 
2004 in which the examiner stated that he agreed that there 
was no evidence other than the veteran's hearsay that he had 
hypertension in the military.  The examiner noted that the 
first reference to hypertension in the veteran's chart was 
between 1971 and 1973.  He noted that this was clearly after 
service and did not appear to be service-related.  He stated 
that no case had been made to open up the claim for 
hypertension.  He further stated that it was not related to 
the service-connected low back pain.  Overall, this document 
weighs against the claim, rather than supports it.  
Therefore, it cannot be said to be material evidence which 
would warrant reopening the claim.  The Court has held that 
evidence unfavorable to the veteran's case may not "trigger a 
reopening" of the claim. Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).

Finally, the additional evidence includes testimony given by 
the veteran and his wife at a VA hearing.  However, the 
testimony essentially duplicates his previously considered 
contentions, and in any event, does not amount to competent 
evidence to supply the missing nexus. 

In summary, the evidence added to the record since the prior 
rating decision is cumulative and redundant, and does not 
bear directly and substantially on the question of whether 
the veteran incurred hypertension as a result of service or 
as a result of his service-connected disabilities.  It is not 
so significant that it must be considered to fairly decide 
the claim.  What is still lacking is a competent medical 
opinion relating the current hypertension to service or to a 
service-connected disability.  As such, this evidence is not 
"new" and "material," as defined in 38 C.F.R. § 3.156(a), and 
the veteran's claim for service connection is not reopened.

III.  Entitlement To Compensation Under 38 U.S.C.A. § 1151 
For A Coronary Disability With Renal Dysfunction Claimed As 
Due To VA Medical
 Treatment, Surgery And Hospitalization In July and August 
1989.

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current coronary and 
renal problems are due to surgery performed at the VA Medical 
Center in July and August 1989.  The appellant's claim for 
compensation is premised on 38 U.S.C.A. § 1151.  Title 38, 
U.S.CA. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  Because the 
veteran's claim was filed in December 1997, the version of 
§ 1151 that is applicable to this case is the amended version 
that is applicable only to claims filed on or after October 
1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).    

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§  3.800)) which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA in July and 
August 1989.

The veteran testified in support of his claim during a 
hearing held in June 2005.  He said that he had surgery on 
his back at a VA facility in 1989, and that this caused 
kidney problems and caused his hypertension to increase in 
severity.  He further expressed his belief that the elevated 
severity of the hypertension resulted in a myocardial 
infarction several years later.  

The VA hospital summary dated in August 1989 reflects that 
prior to admission the veteran fell backwards and developed 
intense back pain.  He was found to have a burst fracture at 
lumbar vertebra #1.  He underwent a posterior spinal fusion 
with bone graft.  The discharge diagnoses also included high 
blood pressure, neuropsychiatric condition, proteinuria, left 
knee disease and consolidated lobar pneumonia.  It was noted 
that he had a history of high blood pressure since before the 
admission.  The discharge summary contains no indication that 
the high blood pressure increased in severity as a result of 
the VA treatment, or that any of the other disorders were 
caused or aggravated by the VA treatment.  Follow-up VA 
treatment records dated later in 1989 and in 1990 are 
likewise negative for any information which supports the 
claim for benefits under § 1151 for coronary or renal 
disorders.  Although a record dated in October 1989 indicates 
that the veteran started Procardia during the hospitalization 
for treatment of his blood pressure, the Board notes that 
records from prior to the hospital admission (such as a VA 
psychiatric examination report of July 1977) show that the 
veteran had previously been on anti-hypertensive medications.  
Therefore, the fact that he was given such medications during 
the VA hospitalization does not demonstrate the onset or an 
increase in severity of a cardiovascular disorder.

The veteran has not presented any medical opinion to support 
his claim that the VA treatment resulted in his current 
coronary and renal disorders.  Although the VA aid and 
attendance examination report dated in October 2004 contains 
a notation that the veteran's coronary disease began in 1989, 
this was apparently simply the examiner repeating the history 
given by the veteran, and does not amount to a medical 
opinion linking the heart disease to VA treatment in July and 
August 1989.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional 
medical comment by that examiner, does not 
constitute "competent medical evidence"...[and] a 
bare transcription of a lay history is not 
transformed into "competent medical evidence" 
merely because the transcriber happens to be a 
medical professional.

Moreover, the veteran has not presented any medical opinion 
that the VA treatment was negligent or otherwise defective.  
Although the veteran has offered his own opinion that his 
current disabilities are associated with surgery and that the 
surgery was not done properly, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the evidence further shows 
that the veteran does not have additional disability due to 
hospitalization or medical or surgical treatment provided by 
VA.  His hypertension was present prior to the surgery and 
was not aggravated thereby.  There is no indication that the 
surgery caused or aggravated his coronary disease or renal 
dysfunction.  The medical evidence also fails to show that 
the proximate cause of the current coronary disorder with 
renal dysfunction was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
coronary disability with renal dysfunction, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA in July and August 1989, are not met.  


ORDER

1.  Service connection for coronary artery disease status 
post myocardial infarction with associated renal disorder, to 
include consideration as being secondary to a service-
connected disability, is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for hypertension.  The 
request to reopen the claim is denied.

3.  The claim for compensation under 38 U.S.C.A. § 1151, for 
a coronary disorder with renal dysfunction claimed to be 
caused by hospitalization or medical or surgical treatment 
provided by the VA in July and August 1989 is denied.




REMAND

The veteran contends that he is entitled to special monthly 
compensation based on the need for aid and attendance, or on 
account of being housebound.  Increased compensation is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.350(h).  The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See 38 C.F.R. § 3.352.

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i).

The evidence includes the report of an examination conducted 
by the VA in October 2004; however, the report contains an 
opinion which is based not only on impairment from the 
service-connected disabilities, but also on the nonservice-
connected disabilities such as his heart disease.  Therefore, 
further assistance to the veteran with the development of 
evidence is required.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
aid and attendance examination to 
determine the current severity of the 
veteran's service-connected disabilities 
with respect to the criteria for aid and 
attendance/house bound benefits.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether the veteran's 
service-connected disabilities 
(dorsolumbar paravertebral myositis, 
status post surgery with dysfunction due 
to fracture L1 vertebra with spinal 
stenosis, rated as 60 percent disabling; 
residuals of trauma and surgery, left 
knee, rated as 40 percent disabling; and 
a donor site scar, right hip, rated as 
noncompensably disabling) render him 
housebound, or in need of aid and 
attendance.  The opinion should be based 
only on impairment due to the service-
connected disorders.  The use of 
manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation is to be avoided.  See 
38 C.F.R. § 4.14.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


